DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on December 13, 2021. Claims 1-3, 5-12 and 17-25 are pending in the application. Claim 17 has been withdrawn and claims 1-3, 5-12 and 18-25 are being examined herein. 
Status of Objections and Rejections
The objection to the disclosure has been withdrawn in view of Applicant's amendment.
The objection to the claims has been withdrawn in view of Applicant’s amendment. 
The rejection of claims 4, 13-16 is obviated by Applicant's cancellation.
The rejection of claim 7 under 35 USC 112(b) for being indefinite is withdrawn in view of Applicant’s amendment. 
All other rejections from the previous office action are maintained and modified as necessitated by the amendment.


Claim Objections
Claims 1, 22 and 23 are objected to because of the following informalities:  
In claim 1 at line 5, the recitation “the membrane” should be amended to --the pH-sensitive glass membrane-- for consistency with the previously recited “a pH-sensitive glass membrane” in line 4.  
In claim 22 at line 1, the recitation “the glass membrane” should be amended to --the pH-sensitive glass membrane-- for consistency with the previously recited “a pH-sensitive glass membrane” in claim 18 at line 4.  
In claim 23 at lines 2-3, the recitation “the glass membrane” should be amended to --the pH-sensitive glass membrane-- for consistency with the previously recited “a pH-sensitive glass membrane” in claim 18 at line 4.  

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 18 recites a reference electrode configured to measure a potential relative to the medium. The specification does not contain support for a reference electrode configured to measure a potential relative to the medium. The specification at para. [0023] discloses “[t]he measuring circuit 9 may be configured to detect a difference in potential between the discharge element 7 and the reference element 9 and to generate a measuring signal that represents this difference in potential.”  Applicant is required to cancel the new matter in reply to this Office Action.
Claims 19-25 are rejected as dependent thereon. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 10, 18-19, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutz et al. (US 2017/0299546) and further in view of Redey et al. (US 4,814,062) (provided in Applicant’s IDS of January 8, 2021). 

Regarding claim 1, Rutz teaches a half-cell (sensing electrode 210, para. [0038], Fig. 2a) for measuring a pH value of a measuring medium (a potentiometric pH sensor with a pH sensitive glass membrane 212, para.[0041], the measurement medium 203, para. [0047]), the half-cell comprising: 
a tube-shaped carrier element having an end section (electrode shaft 211 having bottom end section shown in Fig. 2a, para. [0040]); and 
a pH-sensitive glass membrane connected to the end section of the carrier element (pH sensitive glass membrane 212 shown connected to electrode shaft 211 in Fig. 2a, para.[0041]), wherein the carrier element and the membrane define a measuring chamber (sensing electrode 210, Fig. 2a, para. [0040]);
an inner electrolyte disposed with the measuring chamber (an inner electrolyte 213, Fig. 2a shown contained in sensing electrode 210, para. [0040]);
a discharge element at least partially immersed in the inner electrolyte (lead - off element 214 is immersed in the inner electrolyte 213, para. [0042], Fig. 2a); 
Rutz teaches in the background that there exists a need for an improved electrochemical sensor that can be used in different environments and in particular in harsh chemical environments under high temperatures and high pressures (para. [0010]) and typically, the sensing electrode shaft is made of glass (para. [0033]) but fails to teach the material of the electrode shaft in the embodiment shown in Fig. 2a. Therefore, Rutz fails to teach wherein the electrode shaft wherein at least the end section of the carrier element includes a zirconia-containing and/or alumina-containing ceramic.
(col. 2, lns. 27-35, col. 3, lns. 13-25) and wherein it is desirable to make measurements at high temperature ranges (col. 1, lns. 60-63). Redey teaches wherein the tubular housing is formed of an electrical insulating metal oxide material such as α-Al2O3 (col. 2, lns. 45-50).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of the tube shaped carrier element of Rutz to be alumina as taught by Redey with a reasonable expectation of success of providing a housing connected to glass membrane that can withstand high temperatures. Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Redey, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of alumina as a material for a tube shaped carrier element.
The limitation “wherein the half-cell is configured to measure the pH value of the measuring medium” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Rutz is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. (para. [0040]).

Regarding claim 2, Rutz in view of Redey teaches wherein the ceramic has a content of zirconia and/or alumina of at least 80% by weight since Redey teaches wherein the tubular body 11 is formed of alumina (Redey, col. 2, lns. 45-50; Examiner interprets the alumina of Redey to be 100% alumina since no other material is taught).

Regarding claim 3, Rutz in view of Redey teaches wherein the ceramic has a content of zirconia and/or alumina of at least 90% by weight since Redey teaches wherein the tubular body 11 is formed of alumina (Redey, col. 2, lns. 45-50; Examiner interprets the alumina of Redey to be 100% alumina since no other material is taught).

Regarding claim 5, Rutz in view of Redey teaches wherein the carrier element consists of the zirconia-containing and/or alumina-containing ceramic since Redey teaches wherein the tubular body 11 is formed of alumina (Redey, col. 2, lns. 45-50; Examiner interprets the alumina of Redey to be 100% alumina since no other material is taught).

Regarding claim 10, Rutz in view of Redey teaches wherein the ceramic is an all-ceramic since Redey teaches wherein the tubular body 11 is formed of alumina (Redey, col. 2, lns. 45-50; Examiner interprets the alumina of Redey to be 100% alumina since no other material is taught)..

Regarding claim 18, Rutz teaches a potentiometric sensor (a sensor head 201, para. [0038], Fig. 2a, The electrochemical sensor can for example be a potentiometric pH sensor with a pH sensitive glass membrane 212, para. [0041]) comprising: 
a measuring half-cell (sensing electrode 210, para. [0038], Fig. 2a) comprising: 
a tube-shaped carrier element having an end section (electrode shaft 211 having bottom end section shown in Fig. 2a, para. [0040]); and 
a pH-sensitive glass membrane connected to the end section of the carrier element (pH sensitive glass membrane 212 shown connected to electrode shaft 211 in Fig. 2a, para.[0041]). 
Rutz teaches in the background that there exists a need for an improved electrochemical sensor that can be used in different environments and in particular in harsh chemical environments under high temperatures and high pressures (para. [0010]) and typically, the sensing electrode shaft is made of glass (para. [0033]) but fails to teach the material of the electrode shaft in the embodiment shown in Fig. 2a. Therefore, Rutz fails to teach wherein the electrode shaft wherein at least the end section of the carrier element includes a zirconia-containing and/or alumina-containing ceramic.
Redey teaches a membrane electrode with a glass membrane (col. 2, lns. 27-35, col. 3, lns. 13-25) and wherein it is desirable to make measurements at high (col. 1, lns. 60-63). Redey teaches wherein the tubular housing is formed of an electrical insulating metal oxide material such as alumina (col. 2, lns. 45-50).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of the tube shaped carrier element of Rutz to be alumina as taught by Redey with a reasonable expectation of success of providing a housing connected to glass membrane that can withstand high temperatures. Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Redey, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of alumina as a material for a tube shaped carrier element.
Rutz teaches a reference electrode (a reference electrode 220, Fig. 2a, para. [0046]). 
The limitations “configured to measure a potential relative to the medium“ and “wherein the half-cell is configured to measure the pH value of the measuring medium” are functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Rutz is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Rutz teaches (para. [0040]).

Regarding claim 19, Rutz in view of Redey teaches wherein the ceramic has a content of zirconia and/or alumina of at least 80% by weight since Redey teaches wherein the tubular body 11 is formed of alumina (Redey, col. 2, lns. 45-50; Examiner interprets the alumina of Redey to be 100% alumina since no other material is taught).

Regarding claim 21, Rutz teaches further comprising a shaft tube (protective outer shaft 250, Fig. 2a, para. [0043], [0048]), wherein the carrier element is disposed at least partially within the shaft tube such that the shaft tube and the carrier element define an annular chamber (Therefore, the protective outer shaft 250 with the sensor sleeve 230 is disposed to provide an annular space 225 between itself and the sensing electrode shaft 211, Fig. 2b, para. [0049]), the annular chamber containing a reference electrolyte (the reference electrolyte 222, Fig. 2a, para. [0047]), wherein the carrier element defines the inner circumference of the annular chamber (Fig. 2b showing wherein the electrode shaft 211 defines the annular chamber).

Regarding claim 22, Rutz teaches the glass membrane and/or the reference electrode is connected to the end section of the carrier element via a diaphragm (the liquid junction 223 is disposed as an annular diaphragm that is press-fitted within a support structure 240 and preferably comprises polytetrafluoroethylene (PTFE). Such liquid junctions are known for their robust nature and are particularly used in highly contaminated applications and tough environments. The liquid junction 223 that is arranged within the support structure 240 can also be a porous ceramic plug or an open junction allowing full contact between the reference electrolyte 222 and the measurement medium 203, para. [0047], Figs. 2a, 2c).

Regarding claim 23, Rutz teaches wherein the diaphragm is an annular body (As shown here the liquid junction 223 is disposed as an annular diaphragm that is press-fitted within a support structure 240 and preferably comprises polytetrafluoroethylene (PTFE), para. [0047]), which is disposed in the shaft tube with a bonded joint and in which the glass membrane and/or the carrier element is attached by a form fit and/or adhesion (para. [0051], The sensor sleeve 230 is supported on the sensing electrode shaft 211 by a support structure 240 that is arranged between the sensor sleeve 230 and the sensing electrode shaft 211. Said support structure 240 is in this embodiment arranged between the sensor sleeve 230 on its outer side 242 and the reference electrolyte 222 on its inner side 241).
The limitation wherein the annular body is an annular molded body and with a bonded joint and in which the glass membrane and/or the carrier element is attached by a form fit and/or adhesion are product-by-process limitations. Due to the lack of claiming specific conditions of the process limitation “molded”, “bonded” “form fit” or “adhesion” the process limitation does not imply or require any additional structural limitation beyond that which has already been claimed.  Therefore, there does not 

Regarding claim 24, Rutz teaches wherein the diaphragm is a plastic molded body or a porous ceramic molded body (As shown here the liquid junction 223 is disposed as an annular diaphragm that is press-fitted within a support structure 240 and preferably comprises polytetrafluoroethylene (PTFE), para. [0047]).
The limitation a plastic molded body or a porous ceramic molded body are product-by-process limitations. Due to the lack of claiming specific conditions of the process limitation “molded”, the process limitation does not imply or require any additional structural limitation beyond that which has already been claimed.  Therefore, there does not appear to be any difference between the apparatus as claimed and the prior art as Modified Rutz.

Regarding claim 25, Rutz teaches wherein the diaphragm is a plastic molded body of polytetrafluoroethylene (polytetrafluoroethylene (PTFE), para. [0047]).

Claims 6-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutz et al. (US 2017/0299546) in view of Redey et al. (US 4,814,062) as applied to claims 1 and 18 above and further in view of Niedrach (US 4,264,424).

Regarding claims 6-9 and 20, Rutz in view of Redey teaches wherein the ceramic is α-Al2O3 (Redey, col. 2, lns. 45-50) and therefore fail to teach wherein the 
Niedrach teaches a hydrogen ion sensor (abstract) wherein a preferred oxygen ion conducting ceramic for the membrane sheath of comprises solid zirconia containing about 8 to about 17 weight percent of yttrium oxide as a stabilizing agent (col. 3, lns. 8-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic of Modified Rutz to include 8 to 17 weight percent of yttrium oxide as taught by Niedrach with a reasonable expectation of success of stabilizing the ceramic. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutz et al. (US 2017/0299546) in view of Redey et al. (US 4,814,062) as applied to claim 1 above and further in view of Taylor et al. (4,576,667).

Regarding claims 11 and 12, Rutz in view of Redey is silent with respect to the density and therefore fails to teach wherein the ceramic has a density of:
                         
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            b
                                            u
                                            l
                                            k
                                        
                                    
                                
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            t
                                            r
                                            u
                                            e
                                        
                                    
                                
                            
                            ≥
                            90
                            %
                        
                     (claim 11)                         
                            ≥
                            95
                            %
                        
                     (claim 12). 
(col. 1, lns. 42-46). Taylor teaches ceramic electrode shafts wherein the firing sinters the prefired metallic oxide members of this assembly rendering them non-porous (col. 2, lns. 33-35). Therefore, Taylor teaches density is a result effective variable. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the density of the ceramic of Modified Rutz to be greater or equal to 90% or 95% through routine experimentation by sintering since it would yield the predictable result of providing a non porous sheath that can be deployed in a high temperature environment. 

Response to Arguments
In the arguments presented on pages 8-9 of the amendment, the applicant argues that Redey does not disclose, teach or suggest a carrier element having a zirconia-containing and/or alumina-containing ceramic end section connected to pH-sensitive glass membrane. Applicant asserts that Redey discloses a reference electrode, not a measuring electrode or half-cell configured to measure a pH value of a measuring medium (Redey, Abstract) and that Redey teaches that the material of the tubular housing 11 is be selected to be compatible with a reference electrolyte 12 and 
Examiner respectfully disagrees. With respect to the half cell being a measuring half cell, the term “measuring" does not further define the actual structure of the electrode. For electrodes to be used as sensors, two connected electrodes (or half cells) are required to enable electrochemical measurement to be made. The “reference electrode” disclosed by Redey is a measuring electrode. Redey teaches the subject invention is a reference electrode having a membrane of a highly conductive material and capable of stable EMF measurements at a wide temperature range (col. 1, lns. 60-63). Redey discloses that a further object of the subject invention is a multifunctional reference electrode comprising an insulating metal oxide tube holding a reference material and an ion diffusion barrier associated with the tube in contact with an electrolytic solution for measuring chemical, electrochemical, thermal, or mechanical properties of the electrolytic solution (col. 1, ln. 64-col. 2, ln. 2). When a membrane electrode, permeable to metal ions M+ is dipped into a salt solution M+ X-, there will be a momentary flux of M+ ions through the membrane from the stronger to the weaker salt solution. The anions, X-, being unable to migrate through the membrane, will remain in   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of the tube shaped carrier element of Rutz to be alumina as taught by Redey with a reasonable expectation of success of providing a housing connected to glass membrane that can withstand high temperatures. 
In the arguments presented on pages 9-10 of the amendment, the applicant argues the geometry of the membrane described in Redey with a preferably small surface area and relatively large thickness of the membrane are unsuitable for a pH glass membrane because such proportions lead to a high impedance. 
Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 
In the arguments presented on pages 10-11 of the amendment, the applicant argues that the combination of Rutz and Redey is improper because the Office Action relies on information gleaned solely from Applicant's specification and that improved constructions for measuring electrodes are absent from  the cited art and is only present in Applicant's specification.
Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Redey teaches a material for the shaft of a membrane electrode that may be deployed in high temperatures. One of ordinary skill in the art given the teaching of Rutz would look to other materials known for electrode shaft materials such as that taught by Redey. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699